Citation Nr: 1517739	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-07 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Entitlement to an effective date earlier than November 18, 2010, for the grant of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than November 18, 2010, for the grant of service connection for tinnitus.

3. Entitlement to an effective date earlier than November 18, 2010, for the grant of service connection for hearing loss.

4. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in November 2011 and December 2012 of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge in June 2014.


FINDING OF FACT

With resolution of the doubt in the Veteran's favor, the Veteran is unable to obtain or retain employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

VA has rated the Veteran 90 percent disabled, most notably with his PTSD rated 70 percent disabling and his coronary artery disease rated 60 percent disabling.  Therefore, the schedular percentage criteria for TDIU are met. 38 C.F.R. § 4.16(a). 

Consequently, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Id. 

The June 2012 examiner did not consider all of the Veteran's service-connected disabilities before opining on the Veteran's employability.  Further medical inquiry could be undertaken with a view towards development of the claim, but the Board finds such would not materially assist it in its determination.  Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994).  Considering the record and the Veteran's testimony at the June 2014 hearing, VA will give the Veteran the benefit of the doubt, and a TDIU will be granted.  


ORDER

A TDIU is granted. 


REMAND

The Veteran did not testify about the earlier effective date issues on appeal.  It is unclear if the Veteran intended to withdraw these issues.  Therefore, the claim is remanded to schedule another hearing for these issues. 

Accordingly, the case is REMANDED for the following action:

Contact the Veteran through counsel and ascertain if he continues to desire a BVA hearing. If so, schedule the Veteran for a video hearing, as requested in his March 2013 VA Form 9.  Then follow all appropriate appellate proceedings. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


